UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-2289



ALFREDA G. RAMSEUR,

                                            Plaintiff - Appellant,

          versus


ROBERT B. REICH, Secretary of Labor, U. S.
Department of Labor,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-95-382-2)


Submitted:   April 7, 1998                  Decided:   May 18, 1998


Before ERVIN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfreda G. Ramseur, Appellant Pro Se. Stephen Michael Horn, As-
sistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Alfreda G. Ramseur appeals the district court's

orders dismissing her claims filed under Title VII of the Civil

Rights Act of 1964, 42 U.S.C.A. §§ 2000e-e17 (West 1994 & Supp.

1997) and the Rehabilitation Act of 1973, 29 U.S.C. § 794(a)

(1994). We have reviewed the record and the district court's opin-
ions and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Ramseur v. Reich, No. CA-95-382-2
(S.D.W. Va. Mar. 31 & July 31, 1997).   We deny Appellant's motion

for a stay or injunctive relief under Fed. R. App. P. 8(a). We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2